Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9, 19-20, and 22-33 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, either alone or in combination, the details of a wash down sensor operatively coupled to the resistive sensor and the wash down sensor takes a plurality of resistance measurements as a sample set over regular time intervals and variation in the resistance measurements across the sample set being used by a processor of the rodent monitoring or killing mechanism to distinguish between a water and rodent presence, along with the other limitations of the claim.
The prior art of record does not disclose, either alone or in combination, the details of a wash down sensor operatively coupled to the resistive sensor and the wash down sensor includes a processor responsive to the output of the resistive sensor for determining the presence of water or a rodent in the trap according to a measured change in the output of the resistive sensor, along with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                      
                                                                                                                                                                                  /TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644